               Case 2:20-cv-00154-MJP Document 79 Filed 03/19/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          ALLIED WORLD NATIONAL                              CASE NO. C20-154 MJP
            ASSURANCE COMPANY,
11                                                             MINUTE ORDER
                                    Plaintiff,
12
                    v.
13
            FOREMOST INSURANCE
14          COMPANY,

15                                  Defendant.

16

17          The following minute order is made by the direction of the court, the Honorable Marsha

18   J. Pechman, United States District Judge:

19          This matter comes before the Court on the Parties’ Stipulated Motion to Extend Dates

20   (Dkt. No. 77), on which the Court heard argument on March 19, 2021. As discussed at the

21   hearing, the Court suspends the current discovery deadlines until the parties conduct their

22   mediation set for April 15, 2021. If the mediation does not resolve this matter, then within 3

23   business days of the mediation the Parties are directed to file a joint status report with the Court

24   proposing a schedule for the remaining case deadlines and trial date. The Parties must bear in


     MINUTE ORDER - 1
               Case 2:20-cv-00154-MJP Document 79 Filed 03/19/21 Page 2 of 2




 1   mind that the Court’s soonest available trial dates are in late April 2022. This resolves the

 2   pending Motion (Dkt. No. 77).

 3          The clerk is ordered to provide copies of this order to all counsel.

 4          Filed March 19, 2021.

 5
                                                     William M. McCool
 6                                                   Clerk of Court

 7                                                   s/Paula McNabb
                                                     Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
